Citation Nr: 1612695	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and coronary artery disease.


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was previously before the Board and was remanded in April 2014 (by a Veterans Law Judge other than the undersigned) so that the Veteran would be afforded a Travel Board Hearing as he originally requested in June 2011.  However, review of the record found that in September 2011, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran originally contended that service connection for hypertension is warranted because his high blood pressure has gotten worse since his type II diabetes has gotten worse.  The Veteran now contends, as noted in a July 2011 letter from the Veteran, that his "high blood pressure is due to his heart disease because [his] blood pressure symptoms have changed since [he had] his heart attack."  The Veteran is service connected for coronary artery disease and diabetes mellitus.

In a November 2009 VA opinion, the examiner opined that the Veteran's examination results indicate that hypertension is likely essential in nature, and is not being interfered with because of diabetes.  The examiner concluded that it appears less likely that the hypertension secondary to his diabetes.  The examiner also stated he could not find any aggravation issues; however no rationale for this portion of the opinion was provided.  

In a July 2011 VA medical opinion, the examiner reviewed the Veteran's file and did not find that Veteran's high blood pressure was due to his service-connected coronary artery disease/ischemic heart disease.  The examiner stated that aggravation issues could not be determined, but also did not provide any rationale for this portion of the opinion.

Because the November 2009 and July 2011 VA examiners' opinions regarding whether the Veteran's service-connected diabetes mellitus and coronary artery disease aggravated his hypertension are conclusory in nature and not supported by an adequate rationale, the examination reports are inadequate for rating purposes. 

Additionally, the most recent VA treatment records associated with the Veteran's claims file are dated in October 2011.  Any records of treatment for the disabilities at issue since then would constitute pertinent evidence, constructively of record, that is outstanding.  Consequently, updated VA treatment records must be sought.

Further, in the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See 79 Fed. Reg. 20,308 (April 11, 2014).  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board finds that the third McLendon element, that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service, has been met.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address that theory of causation.

Accordingly, the case is REMANDED for the following action:

1. Secure and associate with the record updated records of all treatment, VA and private, that the Veteran has received for hypertension, type II diabetes mellitus and coronary artery disease, including VA treatment since October 2011. 

2. Secure an addendum medical opinion regarding the etiology of the Veteran's hypertension:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was related to the Veteran's service, to include exposure to herbicides therein?  The opinion provider should consider the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 and its findings related to hypertension, i.e. that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  The opinion provider should take as fact, for the purposes of this medical opinion, that the Veteran was exposed to Agent Orange/herbicides in service.

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened beyond natural progression) by his service-connected diabetes mellitus?  If so, the opinion provider should identify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation; and

c. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened beyond natural progression) by his service-connected coronary artery disease?  If so, the opinion provider should identify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation. 

The opinion provider must explain the rationale for all opinions citing to supporting factual data/medical literature, as deemed indicated.

3. The RO should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).



